Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kim, Jinwoo on 8/11/2022.

The application has been amended as follows: 

Claim 16. (Examiner Amended) A pole structure array including a plurality of pole structures arranged around an optical axis, the pole structure array comprising: a first group of pole structures of the plurality of pole structures, wherein the pole structures of the first group are configured to be driven by a first driver and are positioned approximate to a first radial shift from [[an]] the optical axis; and a second group of pole structures of the plurality of pole structures, wherein the pole structures of the second group are configured to be driven by a second driver and are positioned approximate to a second radial shift from the optical axis

Claim 25. (Examiner Amended) A source conversion unit, comprising: a first pole structure array including a plurality of pole structures arranged around an optical axis, the first pole structure array comprising: a first group of pole structures of the plurality of pole structures, wherein the pole structures of the first group are configured to be driven by a first driver and are positioned approximate to a first radial shift from [[an]] the optical axis; and a second group of pole structures of the plurality of pole structures, wherein the pole structures of the second group are configured to be driven by a second driver and are positioned approximate to a second radial shift from the optical axis.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest available prior art US 20110068276 A1 fails to disclose or make obvious without improper hindsight reasoning driving the pole structures based on their radial shifts around an optical axis as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881